Little, J.
1. One who had full knowledge of the pendency of a case in which he had a direct pecuniary interest, and neither sought to become a party thereto nor made any effort to intervene therein, so-as to protect his rights, can not, after the rendition of a judgment in favor of the plaintiff in such suit, maintain an equitable petition to set such judgment abide or restrain its enforcement.
2. Applying the rule announced above to the evidence disclosed by the record in the present case, the judge erred in granting an interlocutory injunction.

Judgment reversed.


All the Justices concurring.